DETAILED ACTION

                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Information Disclosure Statement
	The information disclosure statements filed on 09/15/2020, 06/26/2021, 08/30/2021 and 08/31/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (US 2017/0207063 A1, hereinafter “Osborne”).

In regards to claim 1, Osborne discloses (See, for example, Fig. 3) a method, comprising: 
 	providing a substrate (118) in a process chamber; 
directing radiation from an illumination source (302) to the substrate (118) when the substrate (118) is disposed in the process chamber; and 
(…to implant the ions into the target substrate at a desired energy level. Because the ions lose energy when they collide with electrons and nuclei in the substrate, they come to rest at a desired depth within the substrate based on the acceleration energy. The ion beam may be distributed over the target substrate by beam scanning… See, for example, Par [0026]), 
when the substrate (118) is disposed in the process chamber, 
wherein the radiation comprises radiation energy (…the illumination source 302 may be a visible light source, an ultraviolet (UV) light source, an ion beam, or high energy radiation… See, for example, Par [0036]). 
However, Osborne is silent about that at least a portion of the radiation energy is equal to or greater than 2.5 eV.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to tune the radiation energy being equal to or greater than 2.5eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

In regards to claim 6, Osborne discloses (See, for example, Fig. 3) a method, comprising: 
directing ions to a substrate (…to implant the ions into the target substrate at a desired energy level. Because the ions lose energy when they collide with electrons and nuclei in the substrate, they come to rest at a desired depth within the substrate based on the acceleration energy. The ion beam may be distributed over the target substrate by beam scanning… See, for example, Par [0026]); and 
directing radiation from an illumination source (302) to the substrate (118) during the directing the ions (…stability of clamp current in an ion implanter during processing of HBR substrates … as shown in Par [0027]; …the illumination source 302 may be operated to reduce clamp current variation at the platen 114.; and …clamp current is monitored during implantation …See also Par [0005]), 
wherein the radiation comprises radiation energy (…the illumination source 302 may be a visible light source, an ultraviolet (UV) light source, an ion beam, or high energy radiation… See, for example, Par [0036]), 
However, Osborne is silent about that at least a portion of the radiation energy is equal to or greater than 2.5 eV.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to tune the radiation energy being equal to or greater than 2.5eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

In regards to claim 14, Osborne discloses (See, for example, Fig. 3) a processing method, comprising: 
providing a substrate (118) in a process chamber, 
wherein the substrate (…silicon-on-insulator , See Par [0004]) comprises a bandgap of greater than 2.3 eV (Similar materials exhibit similar physical properties); 

(..the ion source chamber 102 has an associated hot cathode powered by power supply 101 to ionize feed gas introduced into the ion source chamber 102 to form a plasma, where the plasma comprises an ionized gas containing ions and free electrons. See, for example, Par [0024]); and 
directing radiation from an illumination source to the substrate when the substrate is exposed to the plasma (…monitoring clamp current at an electrostatic clamp holding the HBR wafer; and directing electrons from a plasma flood gun (PFG) to the HBR wafer during the implanting, wherein a variation in the clamp current is maintained below a target value. See Par [0009];  the illumination source 302 may be operated to reduce clamp current variation at the platen 114. See Par [0035]; and the illumination source 302 may be operated in conjunction with a PFG, including a TPFG to improve clamp current stability. See Par [0036]), 
wherein the radiation comprises a radiation energy (…the illumination source 302 may be a visible light source, an ultraviolet (UV) light source, an ion beam, or high energy radiation… See, for example, Par [0036]), 
However, Osborne is silent about that at least a portion of the radiation energy is equal to or greater than 2.5 eV.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to tune the radiation energy being equal to or greater than 2.5eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

In regards to claims 2, 3, 13 and 15; Osborne discloses (See, for example, fig. 3) the substrate comprises a bandgap of greater than 2.3 eV (similar materials exhibits similar physical properties); and the substrate comprises SiC, glass, or a silicon-on-insulator substrate (See, Silicon-on-insulator, Par [0004]).

In regards to claims 4 and 5, Osborne discloses (See, for example, Fig. 3) the processing species comprises a charged particle (…ion source chamber 102 to generate ions of desired species, See, for example, Par [0024]); and the processing species comprises an ion species (…ion source chamber 102 to generate ions of desired species, See, for example, Par [0024]).

In regards to claims 7, Osborne discloses (See, for example, Fig. 3) the directing the ions comprises implanting the ions into the substrate (… to implant the ions into the target substrate at a desired energy level. See, for example, Par [0026]).

Ion regards to claim 8, Osborne discloses (see, for example, Fig. 3) the directing the ions comprises directing an ion beam to the substrate (…the ion beam 95 is targeted toward a work piece attached to a support, or platen 114. See, for example, Par [0026]).

In regards to claim 9, Osborne discloses (See, for example, Fig. 3) 
providing the substrate (118) in a process chamber; and 
forming a plasma containing the ions in the process chamber (…to ionize feed gas introduced into the ion source chamber 102 to form plasma, where the plasma comprises an ionized gas containing ions and free electrons. See, for example, Par [0024]), while the substrate is in the process chamber, 
wherein at least some of the ions in the plasma impinge upon the substrate (…to implant the ions into the target substrate at a desired energy level. See, for example, Par [0026]).

In regards to claim 12, Osborne discloses (See, for example, Fig. 3) the directing the ions comprises doping the substrate (…to implant the ions into the target substrate at a desired energy level. See, for example, Par [0026]).

In regards to claim 16, Osborne discloses (see, for example, Fig. 3) ions are directed to the substrate from the plasma (…to ionize feed gas introduced into the ion source chamber 102 to form plasma, where the plasma comprises an ionized gas containing ions and free electrons. See, for example, Par [0024]; and …to implant the ions into the target substrate at a desired energy level. See, for example, Par [0026]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of  Michael et al. (DE 4124903 A1, hereinafter “Michael”). 

In regards to claim 10, Osborne as modified above discloses all limitations of claim 6 except that the directing the ions comprises etching the substrate.
	Michael while disclosing plasma etching teaches the directing the ions comprises etching the substrate (…current density of ions impinging on the substrate electrode…See, for example, the third Par from where the par for the description of Fig. 4 starts). 
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of  Chiang et al. (US 2002/0076490 A1, hereinafter “Chiang”).  

In regards to claim 11, Osborne as modified above discloses all limitations of claim 6 but fails to explicitly teach that the directing the ions comprises depositing a coating on the substrate.
	Chiang while disclosing a deposition system teaches the directing the ions comprises depositing a coating on the substrate (See, for example, Par [0159]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the concept of Chiang because this would help coat a substrate/wafer with improved density of the deposited film. 
.
                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893